Citation Nr: 1606348	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder with anxiety and alcohol abuse, in remission, to include as secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD


C.S. De Leo



INTRODUCTION

The Veteran served on active duty from January 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that declined to reopen a previously denied claim of entitlement to service connection for PTSD.  In a subsequent August 2013 rating decision, the RO denied entitlement to service connection for major depressive disorder with anxiety and alcohol abuse, in remission, to include as secondary to service-connected obstructive sleep apnea.  Although the Veteran did not perfect an appeal of this issue, the Board finds that it is part of the instant appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that service connection for "nerves" was denied in a final January 1981 rating decision, service connection for PTSD was denied in a final August 1995 rating decision, and a petition to reopen the claim for PTSD was denied in a final August 2006 rating decision.  The Board concludes that the psychiatric claim currently on appeal is the same claim as denied in the prior 1981, 1995 and 2006 rating decisions, as the Veteran has identified the same disability in each claim and asserted that his current symptoms have been consistent since service.  See Clemons, supra; Velez v. Shinseki, 23 Vet. App. 199 (2009).

Ordinarily, new and material evidence would be required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  However, as relevant service personnel records were first associated with the record in April 2011, the Board will consider the claim for service connection for an acquired psychiatric disability on a de novo basis.  38 C.F.R. § 3.156(c)(1).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.
REMAND

The Veteran alleges in-service hospitalizations related to his psychiatric disorder at Lowery Air Force Base (AFB) in Colorado in 1960, and Kadena Air Base in Okinawa in 1961.  See January 1981 VA Form 21-4138.  To date, the AOJ has not searched for these records, noting that the Veteran was required to provide a 60-day window of treatment at these facilities.  See January 2015 notice.  However, the AOJ's requirement of a 60-day window for research purposes is in violation of the duty to assist.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the Joint Services Records Research Center's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  Accordingly, on remand, the AOJ must search for these hospitalization reports in 60-day increments to cover the entire year identified.

Additionally, the two medical opinions in this case are problematic.  First, the July 2013 VA examiner does not address direct service connection or secondary service connection based on aggravation.  Additionally, the opinion from Dr. M.C.S. is based on an inaccurate factual premise, specifically that the Veteran did not evidence depression prior to his diagnosis of obstructive sleep apnea in 2013.  However, the Veteran was diagnosed with dysthymia during a May 1995 VA examination, and had a positive screen for depression in December 2009.  Therefore, on remand, the Veteran must be afforded another VA examination to determine the nature and etiology of his current psychiatric disability.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Search for any separately stored reports of hospitalization at Lowery Air Force Base AFB in Colorado for the entirety of 1960 in 60-day increments and Kadena Air Base in Okinawa for the entirety of 1961 in 60-day increments.
2.  Obtain all outstanding VA treatment records of the Veteran.

3.  Then schedule the Veteran for an examination by a VA psychiatrist to determine the nature and etiology of his psychiatric disorder.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary tests should be accomplished. 

The examiner should address the following:

(a) Does the Veteran have a current diagnosis of PTSD, and if so, what is the stressor supporting that diagnosis?  In addressing this question, the examiner should consider the recent VA treatment records reflecting such a diagnosis, and if PTSD is not present, should provide a detailed rationale as to why the criteria for such a diagnosis are not met.

(b) For any psychiatric disabilities other than PTSD that are diagnosed, the examiner should indicate:

(1) whether it is as least as likely as not (50 percent or greater probability) that such disability is related to service, to include as a result of documented "nervous trouble" in April 1963.
(2) whether it is at least as likely as not that such disability was caused by service-connected obstructive sleep apnea.
(3)  whether it is at least as likely as not that such disability was aggravated (permanently worsened) by service-connected obstructive sleep apnea.

(c) The examiner is also directed to provide an opinion as to whether it is at least as likely as not that any diagnosed alcohol dependence was (1) caused or (2) aggravated (permanently worsened) by another psychiatric disorder, and if so, the examiner must identify that psychiatric disorder.

A complete rationale should be provided for all opinions and conclusions provided. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


